Cassoday, O. J.
I concur in the reversal, but not in the reasons given therefor, or the mandate of the court. It *104appears, from the findings of the trial court, in effect, that the judgment recovered against Paulus and docketed, as mentioned in the opinion filed, was for $2,521.45; that, prior to the commencement of this action, execution was issued thereon to the sheriff of Marathon county, and by him returned wholly unsatisfied; that the plaintiff was duly appointed receiver, and thereupon filed this creditors’ bill; that, as early as 18S5, Paulus entered upon the land in question, cut timber and firewood thereon, cleared three or four acres, built a fence around the clearing, built a small building on said land in which to stable his horses, and paid taxes on said land from year to year, as the same became due; that, prior to 1889, Paulus had paid to Paff, from'time to time, the sum of $400 on the purchase price of the land, besides some interest; that July 27,1889, Paulus sold ten acres of the land to one Zeich for $300, and, by agreement with Paulus, Paff deeded the ten acres to Zeich, and $70 of this purchase price was paid to Paff upon interest due upon the contract, and the remainder was used by Paulus to pay notes upon which Paff ,was an indorser, given in part for money used by Paulus in carrying on the Meier litigation, and was so known by Paff; that, when Paff conveyed the forty acres to lemke, the said “ Lemke paid to said Paff the sum of $500,” as the purchase price thereof, “ which money was by said Paff turned over to . . . Paulus;” that Paff then and there elected to hold the balance of the purchase money due him from Paulus against the remaining thirty acres of the land, instead of taking it out of the $500 so received by him from I^emke; that at that time there was due from Paulus to Paff, upon the purchase price of said land, only the sum of $400 and interest from June 14,1889; that, from a time prior to the rendition of said judgment, Paulus was insolvent, and had no property, real or personal, out of which said judgment could be satisfied, except the interest he had in the lands mentioned, and that these facts *105were known'to Paff, who knew of the existence of the suit by Meier against Paulus, and what it was for, and the rendition of the judgment therein, about the time it was entered, and had constructive notice of the docketing of said judgment in Marathon county at the date thereof.
Our statute declares that “ every such judgment, when so docketed, shall, for a period expiring ten years from the date of the rendition thereof, be a lien on the real property in the county where the same is docketed, except the homestead,” etc., of “ every person against whom such judgment shall be rendered and docketed, and which he may have at the time of docketing thereof in the county in which such real estate is situated, or which he shall acquire at any time thereafter within said period of ten years.” Sec. 2902, R. S.; Moore v. Smead, 89 Wis. 567. The statute also declares that “ the word ‘ land ’ or ‘ lands,’ and the words ‘ real estate’ and ‘real property,’ shall be construed to include lands, tenements and hereditaments, and all rights thereto, and interests therein.” Subd. 9, sec. 4971, S. & B. Ann. Stats. The statute thus making the judgment a lien uses substantially the same language as the statute giving a mechanic’s lien. Sec. 3314, R. S. Paulus, being thus in possession of the seventy acres at the time of the rendition and docketing of the judgment against him, and having previously made valuable improvements thereon and paid one half of the purchase price and interest, as mentioned, thereby became the legal owner of a substantial interest in the land, whereby he, or any one succeeding to his interest in the land, might have compelled Paff to specifically convey the remaining title upon payment of the unpaid purchase price. That such specific performance might have been enforced is conceded in the opinion filed, and authorities are there cited in support of the proposition. See, also, McWhinne v. Martin, 77 Wis. 182; Wall v. M., St. P. & S. S. M. R. Co. 86 Wis. 57, 58, and cases there cited. The reason for the rule is that *106by such possession, payment, and improvements, the contract ceased to be executory merely, and became so far executed as to operate as a fraud on the vendee to allow the vendor to repudiate the same, and hence he is estopped from doing so. Id.
The question recurs whether, under our statutes, the judgment so docketed became a lien upon such interest of Paulus in the land. The opinion filed seems to go upon the theory that the title to the land was wholly in Paff, who held the same in trust for Paulus and those rightfully claiming under him, and that Paulus had a mere equitable interest in the land, to which the judgment did not attach as a lien, and which could be enforced only against those having actual knowledge, not only of the existence of the judgment, but that it had been docketed.
Upon that theory, it is difficult to perceive why actual knowledge of the rendition of the judgment should be less potential in equity than actual knowledge of such docketing. While the relation of vendor and vendee may be as indicated where the contract is purely executory and no provision is made as to the time when the title shall pass, and hence where the vendor is actually or presumptively in the possession of the land, yet, in my judgment, it has no application to the facts found in the case at bar. 28 Am. & Eng. Ency. of Law, 105-122. As indicated, the principles of law governing this case are those applicable to a case where the vendee has for several years been in the actual possession, made valuable improvements, and paid a considerable portion 'of the purchase price. The rule is elementary that “ If the vendee is in possession, he is treated as owner of the property. He may mortgage it, or create an easement upon it. The estates or rights thus created are complete as against himself, but are liable to be defeated by the assertion of the vendor’s rights, if they have been infringed upon.” 28 Am. & Eng. Ency. of Law, 122, and cases there cited.
*107A learned author cited by my Brother MaRshall in the •opinion filed says: “We have already shown that the lien •of a judgment attaches to the real, as contradistinguished from the apparent, interest of the judgment debtor. It follows from this rule that, upon the recovery and docketing of a judgment against a vendor or a vendee, the interest which may pass by any sale made to render such lien available will be governed, if the lien is against the vendee, by the proportion of the purchase money paid by him; and, if it is against a vendor who retains the legal title, by the proportion of the purchase money remaining unpaid. In other words, the purchaser under a lien against a vendee will be entitled to a conveyance from the vendor upon precisely the same terms which would have been open to the vendee under the contract, and a purchaser under a lien against a vendor will be compelled to make a conveyance to the vendee upon precisely the same terms upon which the vendor could have been compelled to convey. In "all cases a purchaser at a sale •under a judgment succeeds to the rights and responsibilities •of the judgment debtor, and to no other.” Freeman, Judgments, § 363, where numerous adjudications are cited in support of the propositions.
This court has repeatedly sanctioned the principles thus stated. Van Camp v. Peerenboom, 14 Wis. 65; Bates v. Campbell, 25 Wis. 613; Coe v. Manseau, 62 Wis. 81; Lillie v. Dunbar, 62 Wis. 198; Galloway v. Hamilton, 68 Wis. 651. See, also, Noyes v. Hall, 97 U. S. 34; Floyd v. Harding, 28 Grat. 401; Jackson v. Scott, 18 Johns. 94; Jackson v. Parker, 9 Cow. 73; Rand v. Garner, 75 Iowa, 311; Pugh v. Good, 3 Watts & S. 56; S. C. 37 Am. Dec. 534. Thus, in Van Camp v. Peerenboom, supra, it was held, in effect, that where a person, having a contract for the purchase of land under which he had gone into possession, conveyed the land by warranty deed, with covenant of seisin, his grantee acquired an interest in the land which was subject to the lien of a judgment *108against Mm, and to a sale on execution, even where such grantee had conveyed back to his grantor, who thereupon contracted to convey to the respondent. In that case Mr. Justice Cole said: “ The statute made the judgment a charge upon the real estate belonging to Anselmas at the time of its rendition, and the words ‘ real estate ’ are very comprehensive, sufficiently so to include his interest acquired by the conveyance from the appellant.” And he there cites cases from New York to the effect “ that even possession of lands is an interest which may be sold on an execution against the possessor,” and “ also that a person in the possession of land under a contract for the purchase and sale of it had an interest therein which might be sold on execution,” except where the statute otherwise enacted. In some of the cases cited, bare possession was held to constitute an interest in lands sufficient to sustain ejectment against a mere wrongdoer. In Coe v. Manseau, supra, it was held that “actual possession of the vendee under an unrecorded contract for the sale of land is sufficient to put all persons upon inquiry as to his rights, and they are chai’geable with that knowledge of the vendor’s title which they would have obtained by such inquiry.” Church v. Smith, 39 Wis. 492, cited in the opinion filed, is not in conflict with, but supports, the views here expressed. It was there held, in effect, that the vendor in such contract “holds the legal title as security for the unpaid purchase money,” and that, if he transfers to another the notes given for such unpaid purchase price, he still “ holds the legal title in trust for the security of his as-signee.”
The judgment in the case at bar was, under our statute, a lien at law upon Paulus’ interest and right to the seventy acres, subject only to the payment of the balance of the purchase money, which, as found, was less than $500. Lemke, as a Iona fide purchaser, was held to have obtained title to the forty, relieved of the lien, because the possession of *109Paulus of that forty was not open and notorious. But neither Paulus nor Paff, nor both of them together, could diminish such interest and rights acquired by the plaintiff by virtue of such lien. When LemJee paid the $500 to Paff, as found by the trial court, it necessarily operated as full payment of all there was due to him from Paulus on the contract, and left the judgment a lien on the remaining thirty acres, free from any further claim on the part of Paff.
A motion by the plaintiff to correct the judgment so as to make the same payable out of the funds in the hands of G. D. Ba/rtz as receiver was granted January 12, 1897.
A motion by the plaintiff for a rehearing was denied February 2, 1897.